Citation Nr: 1544008	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  10-22 359	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the Board of Veterans' Appeals June 1979 decision that denied entitlement to a total disability for individual unemployability (TDIU).  

(The issue of entitlement to a TDIU, to include on an extraschedular basis, will be addressed in a separate decision.)


REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel




INTRODUCTION

The Veteran served on active duty from July 1973 to July 1975.  

This matter comes before the Board of Veterans' Appeals (Board) pursuant to a May 2010 motion for revision of a June 1979 Board decision on the grounds of CUE.  The Board has original jurisdiction to determine whether CUE exists in a prior final Board decision.  38 C.F.R. § 20.1400 (2015).

The Board notes that, in addition to the paper claims file, there is a paperless, electronic record associated with the Veteran's claim (including Virtual VA and Veterans Benefits Management System (VBMS)).  A review of the documents in such record reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  


FINDING OF FACT

The Board's June 1979 decision, which held that the Veteran failed to meet the criteria for a TDIU, involved CUE by failing to apply the provisions of 38 C.F.R. § 3.343 (1978) in light of the pertinent facts and evidence of record.


CONCLUSION OF LAW

The June 1979 Board decision, which held that the Veteran failed to meet the criteria for a TDIU, was clearly and unmistakably erroneous and should be reversed.  38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. § 3.105 (2015).






REASONS AND BASES FOR FINDING AND CONCLUSION

Regarding whether CUE was committed in the June 1979 Board decision, the Veterans Claims Assistance Act of 2000 (VCAA) is not applicable to the claim of CUE in the prior decision, as a matter of law.  The United States Court of Appeals for Veterans Claims (Court) has held that the VCAA does not apply to CUE actions.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  

The Veteran (moving party) has filed a CUE motion for revision or reversal of a June 1979 Board decision, which held that he did not meet the criteria for a TDIU. 

The Veteran, through his representative, has specifically asserted that the Board erred by failing to apply the provisions of 38 C.F.R. § 3.343 (1978).  The Veteran's representative made the following argument in the May 2010 CUE motion:

[The Veteran] alleges the Board's June 1, 1979 decision failed to correctly consider and comply with the requirements of 38 C.F.R. §§ 3.343(a) and (c) (1977), in order to have lawfully affirmed the VA's decision to terminate [the Veteran's] total rating based on unemployability.  Instead, the Board clearly and unmistakably treated the issue as one of entitlement to a total rating based on unemployability instead of whether the VA had lawfully terminated [the Veteran's] awarded total rating.

The Veteran's representative explained that the Board had applied the wrong regulations and standard in its TDIU determination:

In fact the Board under the law and regulations, did not cite to 38 C.F.R. §§ 3.343(a) and (c) (1977) but rather relied only upon the provisions of 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16.  Board's decision page 4.  The Board erroneously treated the issue as one of entitlement to increased compensation and not an issue of a lawful reduction or termination...In cases concerning reduction of benefits and severance of service connection, the Court has held that VA's failure to observe applicable law and consider all relevant evidence renders a reduction decision "void ab initio" that and the Court has "set it aside as 'not in accordance with law.'"  Brown (Kevin) v. Brown, 5 Vet. App. 413, 422 (1993) (reversing Board's reduction of disability rating and remanding for Board to reinstate prior rating) (quoting 38 U.S.C.A. § 7261 (a)(3)(A).  

The Veteran's representative further noted that 38 C.F.R. § 3.343(c) stated that "the provisions of § 3.105(e), are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence."  However, he observed that while VA's July 25, 1978 notice letter to the Veteran was facially compliant with 38 C.F.R. § 3.105(e) in regards to the schedular reduction of service-connected pulmonary sarcoidosis from 60 percent to 30 percent, the letter did not make any mention that VA was reducing the Veteran's total rating based on unemployability.  Moreover, he noted that "[t]he indisputable intent of § 3.343(c), is that the decision to reduce a total disability rating based on unemployability" had to be based on whether "actual employability is established by clear and convincing evidence."  The Veteran's representative reiterated that because the Veteran's appeal involved a reduction issue and not an issue of increased compensation, the applicable law should have been 38 C.F.R. §§ 3.343(a) and (c) (1977).  He asserted that the Board had not considered or applied the proper law and that based on the extant evidence at the time, the correct application of the relevant provisions would have precluded a reduction of the Veteran's total rating.     

In view of the above, the Veteran's representative contended that the Board should reverse the June 1979 decision on the basis of CUE and order that the Veteran's TDIU be restored. 

A prior Board decision is final and binding, but is reversible, if there is CUE.  38 U.S.C.A. § 7111.  A decision of the Board that revises a prior Board decision on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406.  

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE in a prior Board decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b).  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy the requirement of the pleading requirements, and must be dismissed.  Id.    

CUE is defined as a very specific and rare kind of error of fact or of law that, when called to the attention of later reviewers, compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  38 C.F.R. § 20.1403(a).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  Id. 

Review for CUE in a prior Board decision must be based on the record and the law that existed when that decision was made.  38 C.F.R. § 20.1403(b).  However, to warrant revision on the grounds of CUE, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made.  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be CUE.  38 C.F.R. § 20.1403(c).  Furthermore, there are certain enumerated examples of situation that are not considered CUE which includes the following: 

(1) Changed diagnosis.  A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. 

(2) Duty to assist.  The Secretary's failure to fulfill the duty to assist. 

(3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d). 

Additionally, CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1404(d). 

The above-cited regulatory authority was promulgated with the intent to adopt the CUE standard as set forth by the United States Court of Appeals for Veterans Claims (Court).  See 63 Fed. Reg. 27534, 27536 (1998).  The Board may, therefore, rely on the prior precedential decisions of the Court as to what exactly constitutes a valid claim of CUE. 

The Court, in Damrel v. Brown, 6 Vet. App. 242,245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 313-14 (1992), stated that for CUE to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question. 

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that CUE is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  A disagreement with how the Board evaluated the facts is inadequate to raise the claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The record reflects that a January 1976 rating decision granted service connection for pulmonary sarcoidosis and assigned a 30 percent rating, effective July 31, 1975.  The Veteran timely disagreed with the assigned rating.  During the course of the appeal, a January 1977 rating decision increased the disability rating for pulmonary sarcoidosis from 30 percent to 60 percent, effective July 31, 1975.  Following the Veteran's April 1977 TDIU claim, an August 1977 rating decision granted TDIU, effective July 31, 1975.  Subsequently, the Veteran underwent a May 1978 VA examination, and a July 1978 rating decision reduced the Veteran's disability rating for pulmonary sarcoidosis from 60 percent to 30 percent, effective October 1, 1978.  The July 1978 rating decision also found that the Veteran did not meet the schedular criteria for consideration of TDIU benefits and severed TDIU, effective October 1, 1978.  In a July 25, 1978 notification letter, the RO informed the Veteran that due to the improvement in his service-connected condition as a result of his May 1978 VA examination, his disability rating would be reduced from 60 percent to 30 percent, effective on October 1, 1978.  The Veteran was notified that he could submit additional evidence showing that the reduction could not be made and that if no additional evidence was received within 60 days from the date of the letter, his award would be reduced as indicated.  The Veteran continued his appeal and timely perfected his appeal in November 1978 after the RO issued an October 1978 statement of the case.   

The Board's June 1979 decision, which denied entitlement to a TDIU, cited the following case law:

Total disability ratings for compensation may be assigned where the schedular rating for the service-connected disability or disabilities is less than one hundred [percent] (100%) when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  (38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16)  

The Board then noted that "the fact the veteran is now unemployed does not of itself establish unemployability."  In view of all the circumstances (i.e., the finding that the Veteran was not entitled to a rating in excess of 30 percent for his service-connected pulmonary sarcoidosis), the Board determined that "it would not be realistic to conclude that the veteran is now, in fact, unemployable sole[l]y by reason of the single service-connected disorder."  The Board therefore made a factual finding that "[t]he pursuit of gainful employment of a suitable nature is not shown to be precluded by reason of the [Veteran's] single service-connected disorder."    

Again, the Veteran argues that the Board committed error by failing to apply the appropriate applicable relevant regulations, namely 38 C.F.R. §§ 3.343(a) and (c), in determining that the Veteran was not entitled to a TDIU.  

38 C.F.R. § 3.343 (1978) pertains to the continuance of total disability ratings.  Section (a) of the regulation states, in pertinent part, that:

Total disability ratings, when warranted by the severity of the condition and not granted purely because of hospital, surgical, or home treatment, or individual unemployability will not be reduced, in the absence of clear error, without examination showing material improvement in physical or mental condition.  Examination reports showing material improvement must be evaluated in conjunction with all the facts of record, and consideration must be given particularly to whether the veteran attained improvement under the ordinary conditions of life.

38 C.F.R. § 3.343(c) (1978) states, in pertinent part, that:

In reducing a rating of 100 percent service connected disability based on individual unemployability, the provisions of § 3.105(e) are for application but caution must be exercised in such a determination that actual employability is established by clear and convincing evidence.  

In the June 1979 Board decision, the Board applied 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (1978) and found that the Veteran was not precluded from gainful employment by reason of his service-connected pulmonary sarcoidosis.  As noted above, the Veteran's TDIU was initially granted in August 1977 based on the severity of his service-connected pulmonary sarcoidosis.  It was subsequently severed in a July 1978 rating decision based on a reduction of the disability rating for his service-connected pulmonary sarcoidosis from 60 percent to 30 percent, effective October 1, 1978.  Hence, as the Veteran's TDIU was reduced, the provisions of 38 C.F.R. § 3.343 are for application.  However, the June 1979 Board decision reflects that the Board failed to consider the provisions of 38 C.F.R. § 3.343, the primary regulation governing continuance of total disability ratings.  The Board did not address whether the May 1978 VA examination had showed material improvement in the Veteran's physical or mental condition or give consideration particularly to whether the Veteran had attained improvement under the ordinary conditions of life.  The Board also did not make a finding as to whether the RO complied with the provisions of § 3.105(e) in regards to the TDIU reduction, or determine whether actual employability was established by clear and convincing evidence.  See 38 C.F.R. § 3.343 (1978).  While the Veteran was not found to be precluded from gainful employment by reason of his service-connected pulmonary sarcoidosis, the Board failed to discuss whether there had been material improvement in the Veteran's physical condition.  Therefore, the Board applied the incorrect standard by finding that the criteria for a TDIU had not been met rather than determining whether reduction of the TDIU had been proper.  

The Board notes that when a rating is reduced without following the applicable regulations, the reduction is void ab initio.  Such an omission is error and not in accordance with the law.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999); see also Hayes v. Brown, 9 Vet. App. 67, 73 (1996).    

Had the Board in its judgment in June 1979 not incorrectly applied the statutory or regulatory provisions extant at the time, the facts of this case would have mandated that the Board find that the RO's reduction of the Veteran's TDIU was void ab initio because it had not properly followed the requirements of 38 C.F.R. § 3.343.  Consequently, the June 1979 Board decision erred in continuing the RO's denial of a TDIU.  

Based on the foregoing findings, the Board concludes that the June 1979 Board decision, to the extent it found that entitlement to a TDIU had not been met, is clearly and unmistakably erroneous; therefore, the June 1979 decision should be reversed, resulting in the restoration of the Veteran's TDIU rating.  


ORDER

The motion to reverse the June 1979 Board decision based on CUE is granted.



                       ____________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



